DOMENGEAUX, Judge
(dissenting).
I find, as did the trial judge that it was the responsibility of the defendant — producers to see to it that the gate in question was properly secured before the plaintiff was allowed to proceed with the “bronco” ride. Further, I find that their failure to do so constitutes negligence.
Likewise, under the circumstances of this case, I agree with the trial judge that the open gate was not a risk of the type which the plaintiff assumed by virtue of his participation in the rodeo event.
I would therefore affirm the trial court judgment and respectfully dissent from the majority opinion.